Case: 11-30356     Document: 00511788227         Page: 1     Date Filed: 03/14/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          March 14, 2012

                                       No. 11-30356                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee
v.

MALCOLM R. PETAL,

                                                  Defendant

RUTH PETAL,

                                                  Movant - Appellant



                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                                No. 2:08-CR-176-2


Before DeMOSS, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
        Ruth Petal appeals a $3,000 civil contempt judgment against her for
failing to comply with a garnishment order issued by the district court. Under
the garnishment order, the person who was renting Petal’s son’s house was
required to pay monthly rent to the Government and Petal was required to


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30356    Document: 00511788227      Page: 2   Date Filed: 03/14/2012



                                  No. 11-30356

produce an accounting of past rents paid. Petal was sanctioned for failing to
produce the accounting and for inducing the renter to disregard his obligations
under the garnishment order.
      Petal raises two arguments on appeal. She first argues that her due
process rights were violated because the garnishment order did not provide a
specific date by which the accounting was due. We have held that an order
containing a time limit for compliance was sufficiently specific and unambiguous
to be enforceable by means of contempt. Fed. Deposit Ins. Corp. v. LeGrand, 43
F.3d 163, 170 (5th Cir. 1995). However, holding that such specificity is sufficient
is not the same as holding that it is necessary. In the absence of a specific
compliance deadline in a court order, parties must comply with the order within
a reasonable time. See, e.g., Muze Inc. v. Digital on Demand, Inc., 356 F.3d 492,
495 (2d Cir. 2004). Accordingly, Petal’s argument that the lack of a specific time
limit for compliance rendered the contempt order unenforceable is without merit.
      Petal also argues that the contempt judgment should be reversed because
the district court failed to consider whether Capital One Bank, which holds a
mortgage on her son’s house, has a right to the rental proceeds superior to that
of the Government. Petal’s brief fails to cite any relevant legal authority
supporting this argument, rendering it waived for inadequate briefing. See
United States v. Stalnaker, 571 F.3d 428, 439–40 (5th Cir. 2009); Kohler v.
Englade, 470 F.3d 1104, 1114 (5th Cir. 2006); Salazar-Regino v. Trominski, 415
F.3d 436, 452 (5th Cir. 2005), vacated on other grounds sub nom. Salazar-Regino
v. Moore, 549 U.S. 1093 (2006); L & A Contracting Co. v. S. Concrete Servs., Inc.,
17 F.3d 106, 113 (5th Cir. 1994); see also Fed. R. App. P. 28(a)(9)(A).
      We AFFIRM in part and DISMISS in part for inadequate briefing.




                                        2